PER CURIAM.
This is an appeal from an adverse determination of a claim for unemployment compensation. We affirm.
Appellant, Eugene J. Dyrek, was employed during 1991 and during January and part of February 1992 by Loewen Group International, Inc., as a pre-need funeral home counselor. In February of 1992 he left Loewen to work for Madcem of Florida, Inc., where he was employed until May of 1992, at which time he returned to Loewen. A short time later he was discharged from that employment. In July of 1992 appellant filed two claims for unemployment compensation, one against Loewen and one against Madcem. His claim against Loewen was resolved in his favor and no appeal was taken. This court has determined that the favorable award remains outstanding, never having been appealed, modified or set aside.
Appellant’s claim against Madcem, however, the subject of this appeal, resulted in a determination adverse to appellant. His initial appeal was untimely. In that posture we have no alternative but to affirm the adverse determination, and we do so.
AFFIRMED.
HERSEY, POLEN and STEVENSON, JJ., concur.